DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-16, drawn to a graft cage, classified in 623/16.11.
II. Claims 17-19, drawn to a method of forming a graft cage assembly, classified in 128/898.
The inventions are distinct, each from the other because of the following reasons:
3.	Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  
In the instant case the process as claimed can be used to make another and materially different product such as, e.g., modular and attachable dog crates; modular bird feeder; chicken coop; etc. Alternatively, the product as claimed can be made by another and materially different process. For example, forming the graft cage assembly by 3D-printing, without requiring the step of “interlocking” a first cage to a second cage.
4.	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be 
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

5.	This application contains claims directed to the following patentably distinct species:
Graft cage assembly
Species A - embodied in Figure 7 (In this embodiment, arm tips 140, 240 of a first and second cage are inserted into the pores 308 formed in respective arms 306 of a third cage 300. Specifically, the arm tips 140y (on the second side of15 the first cage 100) are inserted into the pores 308 in the arms 306x (on the first side of the third cage 300) and the arm tips 240x (on the first side of the second cage 200) are inserted into the pores 308 in the arms 306y (on the second side of the third cage)
Species B - embodied in Figures 8A-8B (the angle between the first cage 100 and the third cage 300 is ~120deg, the angle between the second cage 200 and the third cage 300 is ~120deg, and the first and second cages 100, 200 are additionally interlocked at an angle of ~120deg, forming a defined tunnel-like structure. The fully circumscribed cross section30 of the assembly of Fig. 8a has axial stability relative to an "open" assembly, i.e. remains stable even when a longitudinal force F is applied to the assembly, as shown in Fig. 8b)
Species C - embodied in Figures 9A-9C (four cages 100, 200, 300, 400 are interlocked in a manner similar to that shown in Figs. 7-8, i.e. having arm tips interlocking with pores in 
Species D - embodied in Figures 10A-10B (two cages 100, 200 are stacked to form a horizontal crib-style containment15 cage. Cages may be layered on top of one another to reach a necessary height. In this embodiment, the interlock is formed between the bases of the arms 106 of the first cage 100, i.e. the portion of the arms 106 adjacent to the base 104 and opposite the arm tips 140, and the "pores" formed between adjacent arm tips 206, i.e., the space between arm tip 206a and 206b, of the second cage 200. The adjacent arm tips 206 may flex laterally to permit insertion of the 20 bases of the arms 106 into the pores therebetween, the adjacent arm tips 206 having a spring-like tension to retain positional stability of the bases of the arms 106 therein. For example, the crib- style containment cage may be suited for the mandible)
Species E - embodied in Figure 11 (three cages 100, 200, 300 are assembled to create tube-like constructs having axial stability. In this embodiment, the first and second cages 100, 200 are orthogonal to the third cage 300 and positioned opposite one another so that their respective arms tips 140, 240 interlock with one another. This scaffold assembly may be particularly suited for long bones, e.g. the femur or tibia)
6.	The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record. 

There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Javier G. Blanco whose telephone number is (571)272-4747.  The examiner can normally be reached on M- F (10am-7:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Jerrah C. Edwards, at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JAVIER G BLANCO/             Examiner, Art Unit 3774